Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/070742 filled on 10/14/2020.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 11 recite display a new patient account prompt ; receive a patient identifier to initiate the creation of the patient account; and use the patient identifier to initiate a portion of the set of medical imaging data.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a processor, which is additional element that is recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of acquire a set of medical imaging data, which is considered limitation directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations is incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 20, where “The method involves operating a processor to: acquire a set of medical imaging data during the medical imaging examination, the set of medical imaging data being acquired in association with a logged-in medical professional account on the medical imaging system; display a new patient account prompt to initiate creation of the patient account; receive a patient identifier to initiate the creation of the patient account; and use the patient identifier to initiate the creation of the patient account, the patient account to be used for accessing at least a portion of the set of medical imaging data acquired during the medical imaging examination”
Paragraph 31, where “The system includes a storage component and a processor. The storage component is operable to store patient account data associated with each user account of one or more user accounts on the medical imaging system. The processor is operable to: acquire a set of medical imaging data during the medical imaging examination, the set of medical imaging data being acquired in association with a logged-in medical professional account on the medical imaging system; display a new patient account prompt to initiate creation of the patient account; receive a patient identifier to initiate the creation of the patient account; and use the patient identifier to initiate the creation of the patient account, the patient account to be used for accessing at least a portion of the set of medical imaging data acquired during the medical imaging examination”
The claims recite the additional element of acquire a set of medical imaging data during the medical examination, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (US 2008/0263048 A1).

In claim 1, a method for initiating creation of a patient account on a medical imaging system during a medical imaging examination, the method comprising operating a processor to:
Wise teaches:
acquire a set of medical imaging data during the medical imaging examination, the set of medical imaging data being acquired in association with a logged-in medical professional account on the medical imaging system (Para. 38-39 wherein medical images are stored); 
display a new patient account prompt to initiate creation of the patient account (Para. 40 wherein a new user account can be created); 
receive a patient identifier to initiate the creation of the patient account (Para. 40); and 
use the patient identifier to initiate the creation of the patient account, the patient account to be used for accessing at least a portion of the set of medical imaging data acquired during the medical imaging examination (Para. 40 wherein access information is provided. Para. 41  teaches wherein access to medical images is taught).

As per claim 2, Wise teaches the method of claim 1, wherein the new patient account prompt is displayed while the medical professional account remains logged in on the medical imaging system (Para. 40).

As per claim 3, Wise teaches the method of claim 1, wherein using the patient identifier to initiate the creation of the patient account comprises operating the processor to: initiate the creation of the patient account as a subsidiary account of the medical professional account, the subsidiary account being assigned a lower access level to medical data accessible via the medical imaging system than an access level assigned to the medical professional account (Para. 8, 35, and 40 wherein different access levels is taught).

As per claim 5, Wise teaches the method of claim 1, wherein the patient identifier comprises a contact data and the method further comprises operating the processor to, after the initiation of the creation of the patient account during the medical imaging examination, transmit a patient account link using the contact data (Para. 40).

As per claim 6, Wise teaches the method of claim 5, wherein transmitting the patient account link comprises operating the processor to transmit a patient account completion link that is usable to enable completing the creation of the patient account on the medical imaging system (Para. 40).

As per claim 7, Wise teaches the method of claim 5, wherein transmitting the patient account link comprises operating the processor to transmit a patient account access link that enables the patient to access the set of medical imaging data acquired during the medical imaging examination (Para. 40-41).

As per claim 8, Wise teaches the method of claim 1, further comprising operating the processor to: 
determine whether the patient account is associated with the logged-in medical professional account on the medical imaging system (Para. 35-36); and 
display a new professional association prompt to initiate an account link between the patient account and the medical professional account when the patient account is not associated with the logged-in medical professional account on the medical imaging system (Para. 35 and 40).

As per claim 9, Wise teaches the method of claim 1, wherein the new patient account prompt comprises a new patient account interface having a patient identifier field for receiving the patient identifier (Para. 40-41).

As per claim 10, Wise teaches the method of claim 1, wherein the medical imaging application comprises an application for obtaining ultrasound imaging data (Para. 24).

Claims 11-13 and 15-20 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0263048 A1) in view of Ginsburg (US 2020/0294640 A1).

As per claim 4, Wise teaches the method of claim 1. Wise does not explicitly teach however Ginsburg teaches, wherein after completion of the medical imaging examination, operating the processor to: use the patient identifier to request a patient access approval prior to granting access to the at least a portion of the set of medical imaging data acquired during the medical imaging examination (Ginsburg Para. 386-387).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the File access management as taught in Wise with the authorization for accessing data as taught in Ginsburg. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686